t c memo united_states tax_court tim h cusick petitioner v commissioner of internal revenue respondent docket no filed date marc k sellers and paul a stamnes for petitioner wesley f mcnamara for respondent memorandum opinion parr judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax and additions to tax under sec_6651 a and a in the amounts of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether for petitioner is entitled to deduct percent of the substantiated expenses_incurred for certain rental real_estate this turns on whether petitioner's rental_real_estate_activities were conducted as a partnership we hold that petitioner's rental_real_estate_activities were conducted as a partnership and he is entitled to deduct percent of the expenses_incurred whether for petitioner is liable for an addition_to_tax pursuant to sec_6651 we hold he is whether for petitioner is liable for an addition_to_tax pursuant to sec_6654 we hold he is some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in portland oregon background in date petitioner acquired a 50-percent interest_in_real_property located pincite oak street in ashland oregon all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated oak street the remaining 50-percent interest in oak street was acquired by lance k and elizabeth a pugh the pughs the purchase_price for oak street was dollar_figure petitioner and the pughs were each responsible for half of the purchase_price in addition petitioner and the pughs agreed to share profits and losses from oak street equally petitioner and the pughs acquired oak street to provide a venue for a local theater company a plan to transfer oak street to the theater company was abandoned for several reasons and petitioner and the pughs decided to rent office space in the property to a variety of month-to-month tenants at different times during petitioner and pugh each handled the management of oak street the management of oak street was difficult and required a significant amount of time petitioner and pugh not only maintained books_and_records and collected rent but also performed maintenance tasks such as fixing backed-up toilets and assisting tenants who were locked out of their offices in petitioner and the pughs purchased a second property located pincite oak street in ashland oregon oak street for dollar_figure the main tenant in oak street was a references to pugh are to lance k pugh and references to mrs pugh are to elizabeth a pugh the properties located pincite oak street and oak continued supermarket petitioner and pugh collected rent for oak street but the supermarket had its own repair people who provided maintenance for the building petitioner and the pughs contributed equally to the purchase_price of oak street in addition petitioner and the pughs orally agreed to share the profits and losses from oak street equally in date petitioner and the pughs sold oak street for dollar_figure under an installment contract the proceeds received in from the sale of oak street were split equally between petitioner and the pughs in order to keep their ownership interests equal petitioner and the pughs split proceeds from the oak street properties equally and attempted to share expenses as equally as possible this was accomplished through an informal system where petitioner and the pughs mentally recorded who paid for which expenses this system generally kept the shared expenses equal all funds relating to the oak street properties were kept in separate_property management bank accounts the accounts all income from the oak street properties was deposited in the accounts and all expenses were paid from the accounts continued street are referred to jointly as the oak street properties petitioner was advised by his accountant that a partnership return was unnecessary for the oak street properties consequently no partnership return was filed petitioner and the pughs reported the profits and losses relating to the oak street properties on their own respective federal_income_tax returns issue rental real_estate deductions respondent determined that petitioner could not deduct percent of the rental real_estate expenses for the oak street properties and that further expenses claimed on petitioner's return had not been substantiated petitioner argues that the joint_ownership and operation of the oak street properties constituted a partnership for federal_income_tax purposes in which he had a 50-percent interest accordingly petitioner claims that he is entitled to deduct percent of the expenses_incurred for the oak street properties the principal issue for decision is whether petitioner may deduct percent of the rental real_estate expenses subsumed in this issue is the question of whether a partnership existed between petitioner and the pughs for federal_income_tax purposes petitioner bears the burden of proving first the existence of a partnership and second his entitlement to the claimed amounts of the rental real_estate deductions rule a 290_us_111 whether a valid partnership exists for federal_income_tax purposes is governed by federal_law see 337_us_733 327_us_293 327_us_280 12_f3d_166 9th cir affg alhouse v commissioner tcmemo_1991_652 819_f2d_940 9th cir affg 79_tc_789 88_tc_1405 wheeler v commissioner tcmemo_1978_208 a partnership for federal_income_tax purposes is defined in sec_761 as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this subtitle a corporation or a_trust or estate see also sec_7701 the term partnership as defined by the internal_revenue_code is broader in scope than the common_law meaning of partnership and may include groups not traditionally considered partnerships sec_1_761-1 income_tax regs a partnership is created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is a community of interest in the profits and losses commissioner v tower supra pincite generally each partner contributes one or both of the ingredients of income--capital or services commissioner v culbertson supra pincite whether parties have formed a partnership is a question of fact and while all circumstances are to be considered the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise 42_tc_1067 gabriel v commissioner tcmemo_1993_524 see also commissioner v tower supra pincite in deciding whether two or more persons have formed a partnership the supreme court has stated the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard but whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise commissioner v culbertson supra pincite see also luna v commissioner supra pincite8 recognition of a partnership for federal tax purposes also requires that the parties conduct some business activity see 633_f2d_512 7th cir affg 72_tc_521 frazell v commissioner supra pincite while it is well settled that mere coownership of property does not create a partnership for federal_income_tax purposes see 41_bta_18 affd 123_f2d_700 2d cir coowners may also be partners if they or their agents carry on the requisite degree of business activities 22_tc_212 20_tc_565 estate of winkler v commissioner tcmemo_1997_4 gabriel v commissioner supra marinos v commissioner tcmemo_1989_ powell v commissioner tcmemo_1967_32 sec_1 a income_tax regs provides as follows a joint undertaking merely to share expenses is not a partnership for example if two or more persons jointly construct a ditch merely to drain surface water from their properties they are not partners mere co- ownership of property which is maintained kept in repair and rented or leased does not constitute a partnership for example if an individual owner or tenants in common of farm property lease it to a farmer for a cash rental or a share of the crops they do not necessarily create a partnership thereby tenants in common however may be partners if they actively carry on a trade business financial operation or venture and divide the profits thereof for example a partnership exists if co-owners of an apartment building lease space and in addition provide services to the occupants either directly or through an agent emphasis added the arrangement between petitioner and the pughs is a joint_venture carrying on a business financial operation or venture and therefore falls within the literal statutory definition of partnership by the commissioner's own regulation the arrangement is not taken out of this classification simply because petitioner and the pughs owned the rental real_estate as tenants in common see id the regulations and relevant case law indicate that the distinction between mere coowners and coowners who are engaged in a partnership lies in the degree of business activity of the coowners or their agents estate of winkler v commissioner supra gabriel v commissioner supra marinos v commissioner supra on the basis of the credible testimony of petitioner and pugh we find that petitioner and the pughs were engaged in a rental real_estate venture involving the oak street properties petitioner and pugh testified repeatedly that their intent was to form a partnership and share all profits and losses equally not only was this their intent but they did in fact share all profits and expenses relating to the oak street properties equally the degree of business activity exhibited by petitioner and the pughs in conducting their rental_real_estate_activities causes us to characterize the relationship as a partnership thus on the basis of all the facts and circumstances of this case we find that petitioner in good_faith and acting with a business_purpose intended to join together with the pughs in the present conduct of an enterprise see 337_us_733 luna v commissioner supra respondent emphasized the fact that certain partnership formalities including a written partnership_agreement were not present in this case we do not find the absence of such formalities to be fatal to the existence of a partnership as the supreme court stated in commissioner v culbertson supra pincite if upon a consideration of all the facts it is found that the partners joined together in good_faith to conduct a business having agreed that the services or capital to be contributed presently by each is of such value to the partnership that the contributor should participate in the distribution of profits that is sufficient see also estate of winkler v commissioner supra respondent argues that even if the rental_real_estate_activities constitute a partnership for federal_income_tax purposes the record does not contain sufficient evidence to support a determination of petitioner's basis in his partnership_interest at the end of we disagree the amount_paid for the oak street properties is in the record furthermore the pughs petitioner's partners were able to prepare their federal_income_tax return reporting income and expenses from the oak street properties petitioner asserts that in addition to all stipulated expenses and adjustments he is entitled to deduct percent of the partnership expenses_incurred during in the following amounts oak street total expense dollar_figure interest advertising big_number insurance big_number utilities meals ent taxes big_number cleaning supplies big_number office misc big_number big_number repairs total expenses big_number oak street interest taxes total expense dollar_figure big_number total expenses big_number petitioner's share dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner's share dollar_figure big_number big_number deductions are strictly a matter of legislative grace and the taxpayer has the burden of establishing entitlement to any deduction claimed 308_us_488 292_us_435 the taxpayer's burden of establishing his entitlement to a deduction includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the court is not bound to accept unverified undocumented testimony of the taxpayer id accordingly sec_6001 and the regulations promulgated thereunder require the taxpayer to maintain records sufficient to enable the commissioner to determine the taxpayer's correct_tax liability 43_tc_824 sec_1_6001-1 income_tax regs to substantiate the above expenses petitioner introduced a disorganized collection of checks receipts and barely legible utility bills in addition to his testimony petitioner testified that it was not until the eve of trial that he was able to obtain these documents under the circumstances however petitioner's efforts to obtain the documents he needed from pugh both to accurately prepare his return and to substantiate his deductions at trial were minimal in addition the checks submitted by petitioner did not equal the amounts of the deductions argued for by petitioner on brief for certain expenses therefore the court has examined the documents provided to substantiate petitioner's deductions and holds that petitioner is entitled to deductions in the following amounts for oak street petitioner substantiated dollar_figure for advertising expenses dollar_figure for insurance dollar_figure for utilities dollar_figure for meals and entertainment dollar_figure for property taxes dollar_figure for cleaning and supplies dollar_figure for office and miscellaneous and dollar_figure for repairs and maintenance and is entitled to deduct dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and the amounts also differ from those originally reported on petitioner's return because petitioner asserts those figures were based on estimates while the current figures are the actual amounts dollar_figure respectively in addition petitioner substantiated dollar_figure of mortgage interest for oak street and is therefore entitled to deduct dollar_figure for oak street petitioner substantiated dollar_figure of mortgage interest and dollar_figure in property taxes and is entitled to deduct dollar_figure and dollar_figure respectively issue addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for delinquent filing of a return sec_6651 provides that if a taxpayer fails to file a return by its due_date including extensions of time for filing there shall be an addition_to_tax equal to percent of the tax required to be shown on the return for each month the failure_to_file continues not to exceed percent the addition_to_tax under sec_6651 shall not apply however if the taxpayer can show that the failure to timely file the return was due to reasonable_cause and not willful neglect sec_6651 petitioner did not request an extension of time to file his federal_income_tax return petitioner was required to file a federal_income_tax return by date sec_6012 sec_6072 petitioner did not file his federal_income_tax return until date petitioner testified that he did not file his return until that time because he could not get the information he needed to prepare it from pugh petitioner however did not ask pugh to provide the information he claimed was necessary to prepare his return until about a year before trial the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a welch v helvering u s pincite petitioner did not do what a reasonable and ordinarily prudent person would do under the circumstances and has failed to meet his burden on this issue accordingly respondent's determination on this issue is sustained issue addition_to_tax under sec_6654 respondent determined an addition_to_tax under sec_6654 for underpayment of individual estimated_tax petitioner failed to pay estimated_tax during the year in issue and he has offered no evidence to show that he qualifies for one of the exceptions provided in sec_6654 thus respondent's determination on this issue is sustained for the foregoing reasons decision will be entered under rule
